     Case 2:18-cv-02039-MMD-CLB Document 31 Filed 03/04/21 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     ENRIQUE LAGUNAS,                                   Case No. 2:18-cv-02039-MMD-CLB
7                                     Plaintiff,                       ORDER
               v.
8
      NEVADA BOARD OF PRISON
9     COMMISSIONERS, et al.,
10                               Defendants.
11

12          Pro se Plaintiff Enrique Lagunas brings this action under 42 U.S.C. § 1983. Before
13   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
14   States Magistrate Judge Carla L. Baldwin (ECF No. 27), recommending that Plaintiff’s
15   motion for preliminary injunction (ECF No. 22 (“Motion”)) be denied. Plaintiff had until
16   March 2, 2021 to file an objection. To date, no objection to the R&R has been filed. For
17   this reason, and as explained below, the Court adopts the R&R, and will deny Plaintiff’s
18   Motion.
19          The Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
21   fails to object to a magistrate judge’s recommendation, the Court is not required to
22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
25   recommendations is required if, but only if, one or both parties file objections to the
26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
28   clear error on the face of the record in order to accept the recommendation.”).
     Case 2:18-cv-02039-MMD-CLB Document 31 Filed 03/04/21 Page 2 of 2



1          Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends Plaintiff’s

3    Motion be denied as Plaintiff has not shown he has met each requirement to warrant an

4    injunction. (ECF No. 27 at 5.) More specifically, Plaintiff has not shown he will suffer

5    irreparable harm and his request is moot as he is currently in line to receive treatment

6    based on his priority level. (Id. at 5-6.) The Court agrees with Judge Baldwin. Having

7    reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

8          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

9    No. 27) is accepted and adopted in full.

10         It is further ordered that Plaintiff’s motion for preliminary injunction (ECF No. 22) is

11   denied.

12         DATED THIS 4th Day of March 2021.

13

14

15                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
